EJECTMENT for a tract of land called Workington Park, in Saint Mary’s County.
*159At the trial of this cause at the Assises held in September, 1747, for Saint Mary’s County, it appeared from the warrant of resurvey in this cause, on which the defence was taken and the pretensions of the plaintiff and defendant are laid down, that the plaintiff, in laying down of Workington Park, had run across and taken in parts of a tract of land called Haphazard., laid down by the plaintiff and admitted by the plat to be the defendant’s, and an elder grant than that of Workington Park. The Jury found a general verdict for the plaintiff. The defendant’s counsel insisted that judgment ought not to be rendered for the plaintiff thereon, because it included part of Haphazard. But the J udges overruled the objection and rendered judgment on the verdict. The defendant excepted. The Provincial Court affirmed the Judgment.
The defendant appealed to the Court of Appeals.
Lib. E. J. No. 10. fol. 933.